  8:19-cv-00323-JMG-MDN Doc # 40 Filed: 02/05/21 Page 1 of 1 - Page ID # 117




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

AMANDA D. JENSEN

                  Plaintiff,                           8:19-CV-323

vs.
                                                         ORDER
FIRST NATIONAL OF NEBRASKA,
INC., et al.

                  Defendants.

      The Court has been advised that the parties have resolved their claims.
Filing 39. Accordingly,

      IT IS ORDERED:

      1.   The status conference set for February 8, 2021 is canceled.

      2.   On or before March 22, 2021, the parties shall file a joint
           stipulation for dismissal, or other dispositive stipulation,
           together with submitting to the undersigned judge a draft
           order which will fully dispose of their claims.

      3.   Absent compliance with this order, this case may be
           dismissed without further notice.

      Dated this 5th day of February, 2021.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
